DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/19/2022.

Claims 1-11 and 14-17 are pending and being examined.  Claims 12-13 are canceled.  Claims 1, 3, 5, 9, 11, 14, and 16 are amended with no new subject matter being introduced.

1-11 and 14-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of cumulative limitations of independent claim 1 with particular attention to “the nanocrystalline flake contains one or more fractures surfaces, microcracks, and nanolamellae”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 5 with particular attention to “wherein the material is steel”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 9 with particular attention to “wherein the material is a refractory metal”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 11 with particular attention to “wherein the material is an alloy comprising one of niobium, tantalum, molybdenum and tungsten”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 14 with particular attention to “wherein the flake is in the size range of 10-1000 micrometers”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 15 with particular attention to “subjecting the part made of the material to peening by shots driven by ultrasonic energy”.
The prior art references do not teach or render obvious all of cumulative limitations of independent claim 16 with particular attention to “wherein the nanostructures comprise nanograins and nanolamellae.
Surreddi et al. (Surreddi et al., “Spark plasma sintering of gas atomized Al87Ni8La5 amorphous powder”, Journal of Physics: Conference Series 144 (2009)) is considered to be the closest prior art.
Surreddi teaches a nanocrystalline flake of a material, wherein the nanocrystalline flake contains one or more fractured surfaces and microcracks (Surreddi, Introduction, 2nd paragraph of Results and discussion, page 4 and Figure 8).  Surreddi teaches the material is a metal or an alloy comprising aluminum, nickel, and lanthanum (Surreddi, Introduction).  Surreddi teaches the nanocrystalline flake contains nanograins in the size range of 20-100 nm (Surreddi, top of page 3).  Surreddi teaches the nanocrystalline flake is produced using spark plasma sintering (SPS) technique (Surreddi, 2nd
Surreddi does not teach nor render obvious a nanocrystalline flake of a material comprising nanolamellae.
Surreddi does not teach nor render obvious the material is steel, refractory metal, an alloy comprising niobium/tantalum/molybdenum/tungsten.
Surreddi does not teach nor render obvious the flake is in the size range of 10-1000 micrometers.
Surreddi also does not teach nor render obvious a nanocrystalline flake produced by a method comprising subjecting the part made of the material to peening by shots driven by ultrasonic energy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734